IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-30249
                          Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

PATRICK D. LOMAS,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 97-CR-42-1
                       - - - - - - - - - -

                             June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Patrick D. Lomas was convicted of distribution of cocaine

base, conspiracy to tamper with a witness, tampering with a

witness, and using and carrying a firearm during and in relation

to a crime of violence.    On appeal he asserts that his counsel

was ineffective for opening the door to unfavorable evidence.

Generally, this court declines to review claims of ineffective

assistance of counsel on direct appeal and has “undertaken to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-30249
                                  -2-

resolve claims of inadequate representation on direct appeal only



in rare cases where the record allowed [this court] to evaluate

fairly the merits of the claim.”     United States v. Higdon, 832
F.2d 312, 314 (5th Cir. 1987).    This is not such a case and we

will not review this matter in this appeal.

     Lomas also argues that the district court clearly erred in

its calculation of the amount of drugs included in his relevant

conduct.   See United States v. Mergerson, 4 F.3d 337, 345 (5th

Cir. 1993).   Lomas contends that the information in the PSR was

unreliable because it stemmed from multiple hearsay from a

questionable source.   The presentence report (PSR) is considered

reliable evidence for sentencing purposes.     United States v.

Vital, 68 F.3d 114, 120 (5th Cir. 1995).    A district court may

adopt facts contained in the PSR without further inquiry if the

facts have an adequate evidentiary basis and the defendant does

not present rebuttal evidence.     United States v. Puig-Infante, 19
F.3d 929, 943 (5th Cir. 1994).    A defendant who objects to the

sentencing court’s consideration of information in the PSR bears

the burden of proving that the information is "materially untrue,

inaccurate or unreliable."    United States v. Angulo, 927 F.2d
202, 205 (5th Cir. 1991).    Lomas has submitted no evidence to

rebut the findings of the PSR.    The district court specifically

found that the information in the PSR regarding the amount of

cocaine base attributable to Lomas was reliable and Lomas has not

produced anything to show that the finding was clearly erroneous.

     AFFIRMED.